Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 8/2/21. 
In the response Applicant amended claim(s) 1, 4, 11, 15, 18. 
Currently, claim(s) 1-18 is/are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/21 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-18 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 11, 
Prong 1 analysis:
The limitations of “monitoring gameplay activity in a plurality of game sessions, wherein the monitoring includes, for each game session, analyzing the gameplay activity in said game session to predict future gameplay activity in said game session; identifying one or more characteristics of a plurality of spectators interacting with a character; and generating a recommendation to the spectators to direct the spectators to spectate a selected game session that is one of the plurality of game sessions, the selected game session is selected based on the predicted future gameplay activity and based on the characteristics of the plurality of spectators”, are considered to fall within the mental processes grouping. The recited limitations, as drafted, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a processor of a server, a network, and a visual display, nothing in the claim element precludes the step from practically being performed in the mind. For example, a user can monitor and monitor the gaming activity, then identify one or more characteristics of a plurality of spectators interacting with a character and generating a 
Furthermore, dependent claims 2,-10, 12-18 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a processor of a server, enabling each of the spectators accessing, over a network, a channel that is attributed to the virtual character, and a visual recommendation”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.

Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, in view of Berkheimer, the recited additional element is considered as conventional activity. For instance, Willette (2017/0001111) teaches a processor of a server, enabling each of the spectators accessing, over a network, a channel that is attributed to the virtual character, and a visual recommendation (0102, 0185-0186, 0394, 0401).
‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-18, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE.
Therefore, claim(s) 1-18 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willette et al. (2017/0001111).
	Re Claim 1,
	Willette discloses a method executed by a processor of a server (Fig 1A-1D, ¶¶0102, 0394), comprising: 
	monitoring gameplay activity in a plurality of game sessions, wherein the monitoring includes, for each game session, analyzing the gameplay activity in said game session to predict future gameplay activity in said game session (Fig 3A, ¶¶0126-0128; event detection component may process the various inputs to generate information that anticipates or predicts potential upcoming events in game sessions); 
	identifying one or more characteristics of a plurality of spectators interacting with a virtual character, the interacting with the virtual character enabled by each of the spectators accessing, over a network, a channel that is attributed to the virtual character (Fig 7A-7B, ¶¶0057, 0201, 0203; spectators may be divided into two or more groups, tiers, or levels, i.e., one or more characteristics, further, game content details pane may include UI elements that the spectator may interact with to view various game content 
	spectating a selected game session that is one of the plurality of game sessions, the selected game session is selected based on the predicted future gameplay activity and based on the characteristics of the plurality of spectators (Fig 6A, ¶¶0059, 0128; the broadcast content may be targeted to particular spectators or groups of spectators and predicting events in broadcasts may be presented to the spectators as broadcast content). Willette further teaches in alternative embodiments, a spectating UI may include a recommendation pane that may display UI elements corresponding to one or more of recommended games and channels, i.e., generating a visual recommendation through the channel to the spectators to direct the spectators (0185-0186, 0401). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recommendation pane to provide one or more of recommended games and channels based on the spectator characteristics and the predicted future gameplay activity in order to maintain the spectator’s interests and enhance spectating experience. 
	Re Claim 2,
	Willette discloses the channel is defined by a web site, a social media platform, a game spectating platform, a video sharing platform (¶0201).
	Re Claim 3,
	Willette discloses the channel is configured to provide access for the spectators to stream video content ascribed to, or attributed as being curated by, the virtual character (¶¶0201, 0203).
	Re Claim 4,
	Willette discloses generating the visual recommendation includes indicating through the channel that the virtual character is spectating the selected game session (0185-0186, 0401).
	Re Claim 5,
	Willette discloses spectating the selected game session includes streaming video of the selected game session, over the network, to a plurality of client devices associated to the plurality of spectators (Fig 1, ¶¶0078-0079).
	Re Claims 6, 14,
	Willette discloses providing, over the network, voice narration of the selected game that is attributed to the virtual character (¶0122).
	Re Claims 7, 15,
	Willette discloses monitoring the gameplay activity in a given one of the game sessions includes, receiving, over the network, gameplay metadata from the given one of the game sessions (¶¶0089, 0115).
	Re Claims 8, 16,
	Willette discloses the gameplay metadata identifies one or more of a location of a player in a virtual environment, inputs, or gameplay events (¶¶0089, 0115).
	Re Claims 9, 17,
	Willette discloses analyzing the gameplay activity includes applying a machine learning model to the gameplay activity to predict the future gameplay activity (¶¶0126, 0128; for lack of any distinct details, an event module consisted of computer programs/codes is considered as a machine learning model that may predict events).
	Re Claims 10, 18,
	Willette discloses identifying the characteristics of the spectators includes determining one or more of preferences of the spectators, locations of the spectators, ages of the spectators, spectating histories of the spectators, gameplay histories of the spectators (¶0057).
	Re Claim 12,
	Willette discloses being subscribers to the virtual character on the social platform enables receipt by the followers of updates from the virtual character on the social platform (¶0057).
	Re Claim 13,
	Willette discloses receipt of updates from the virtual character includes receipt of a posting attributed to the virtual character that provides access to spectate the selected game session (¶0057).

Response to Arguments
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Applicant argues that the amended claims overcome the rejection because the claims cannot be performed by a human. This argument is not persuasive. The amended claims fall into the “mental process” group of abstract ideas because the recited elements of “generating a spectating recommendation based on identifying characteristics of the spectators and the predicted future gameplay activity” is simple e.g., pen and paper, or a computer) to help them complete the recited elements, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). Nor does the recitation of a processor in this claim negate the mental nature of this limitation because the claim here merely uses the processor as a tool to perform the otherwise mental process.
	Applicant further argues that the abstract idea is integrated into a practical application because the claims now include a visual recommendation that can guide spectators to an appropriate game session. This argument is not persuasive. The present claims use generic computer technology to store, process and transmit data, and does not recite an improvement to a particular computer technology. In particular, the structural limitations noted above, are used for basic computer functions, i.e., receiving data, issuing instructions, analyzing data, reporting data, and displaying data, which may be performed by any computer system. Further, the descriptions of the recited elements do not indicate that the claims reflect any improvement in the functioning of a computer or the use of a particular machine, which may indicate that the additional elements represent a practical application of the abstract. There if an important distinction between computer functionality improvements and uses of existing computers as tools to perform a particular task. Merely programming the computer to run a new program does not constitute any technological improvement. Therefore, for the reasons as set forth above, the 101 rejection has been maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715